Lee, J.
 The two insurance policies here sued on were renewals, and contained a prohibition against other insurance “unless the total insurance, including this policy, is listed in the following spaces.” None was listed. The policies were in the possession of the appellant, and she should have been fully aware of the prohibition. Yet, previous to their issuance, the appellant had taken out other insurance in the amount of $6,000.00, but neither she nor the agent from whom that purchase was *736made notified either the appellees or their agent. There was no proof whatever of a waiver of this provision. Consequently because of her failure to obtain the approval or consent of the appellees, she forfeited such benefits as might thereafter accrue under the two policies. Palatine Ins. Co. v. Smith, McKinnon & Son, 115 Miss. 324, 75 So. 564; National Union Fire Ins. Co. v. Provine, 148 Miss. 659, 114 So. 730. See also Graham, et al. v. American Eagle Fire Ins. Co., 182 Fed. 2d 500.
Both the county and circuit courts properly denied Mrs. Flowers’ right to recover. Consequently the cause must be, and is, affirmed.
Affirmed.
McGehee, G. J., and Holmes, Arrington and Ethridge, JJ., concur.